Citation Nr: 0217887	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to a June 1999 decision, which denied the 
appellant's request for waiver of recovery of an 
overpayment in pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  In the December 2000 decision, 
the Committee determined that a timely notice of 
disagreement was not filed relative to the June 1999 
denial of the appellant's waiver request.


FINDINGS OF FACT

1.  In a June 1999 determination, the Committee denied the 
appellant's request for waiver of recovery of an 
overpayment of pension benefits; the appellant was 
notified of this decision by letter dated in June 1999.

2.  The evidence of record reflects the appellant 
submitted a financial disclosure report in July 1999, 
which evidenced his disagreement with the June 1999 
decision and his intent to appeal the denial of his waiver 
request; this correspondence submitted by the appellant 
disputing the waiver denial constituted a timely notice of 
disagreement.


CONCLUSION OF LAW

A notice of disagreement as to the June 1999 decision 
denying waiver of recovery of an overpayment of pension 
benefits was timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.201, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends that a timely notice 
of disagreement (NOD) was filed with respect to a June 
1999 decision that denied the appellant's request for 
waiver of recovery of an overpayment in pension benefits.  
Specifically, he maintains that a letter was forwarded to 
VA in August 1999, indicating his dissatisfaction with the 
June 1999 decision and his intent to appeal the adverse 
determination.  However, there is no indication of record 
that this correspondence was received within the one year 
period following the June 1999 notice regarding the waiver 
decision.

Appellate review is initiated by the filing of a NOD with 
an adjudicative decision, which, if not filed within one 
year from the date of mailing of notice of the adverse 
decision, the underlying decision "shall become final and 
the claim will not thereafter be reopened or allowed," 
except as otherwise provided in applicable statutes and 
regulations.  38 U.S.C. § 7105(a),(b)(1),(c); 38 C.F.R. § 
20.201; Prenzler v. Derwinski, 928 F.2d 392, 394 (Fed. 
Cir. 1991).  A claimant, or his or her representative, 
must file a NOD with a determination by the AOJ within one 
year from the date that that agency mails notice of the 
determination to him or her.  The date of mailing the 
letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of 
original jurisdiction (AOJ) and a desire to contest the 
result will constitute a NOD.  While special wording is 
not required, the NOD must be in terms that can be 
reasonably construed as disagreement with that 
determination and a desire for appellate review.  
38 C.F.R. § 20.201 (2001).

A review of the record discloses, the Committee denied the 
appellant's request for waiver in a June 1999 decision.  
The appellant was notified of this determination by letter 
dated in June 1999.  In July 1999, the appellant submitted 
a Financial Status Report, VA Form 20-5655, in which he 
noted his intent to appeal the denial of his waiver 
request.  Specifically, in response to a question relating 
to the amount he could pay on a monthly basis toward his 
debt, the veteran wrote "$50 max (still appealing)."  The 
Board finds that the substance of that correspondence from 
the appellant, received within one year of the notice 
regarding the waiver denial, may be reasonably construed 
as a notice of disagreement as to the June 1999 decision.   
Accordingly, the Board finds that a timely notice of 
disagreement with the June 1999 decision was received.  


ORDER

A timely notice of disagreement was received as to the 
June 1999 decision which denied the appellant's request 
for waiver of recovery of the overpayment in pension 
benefits.  To this extent only, the appellant's appeal is 
granted. 


REMAND

Inasmuch as it has been determined that a timely notice of 
disagreement with regard to the June 1999 denial of the 
request for waiver of recovery of the overpayment in 
pension benefits, and a statement of the case has not been 
furnished addressing that issue, the matter is necessarily 
remanded to the RO for issuance of a Statement of the Case 
and further proceedings in accordance with Manlincon v. 
West, 12 Vet App 238 (1999). 

Accordingly, this matter is 	REMANDED to the RO for the 
following action:

The RO should issue a statement of the case 
to the appellant and his representative 
addressing the issue of entitlement to 
waiver of recovery of the overpayment in 
pension benefits in the calculated amount 
of $4,950.00.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time limit 
in which he may file a substantive appeal 
with respect to this issue.  38 C.F.R. § 
20.302(b).  Additionally, the appellant 
should be advised that this issue is not 
before the Board for appellate 
consideration until timely perfected. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



